DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on January 6, 2022, claims 1-22 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 19 and 20.

The prior art of record Lowell (US 2017/0364332) teaches, a first processing element is configured to execute a first thread and one or more second processing elements are configured to execute one or more second threads that are redundant to the first thread. The first thread and the one or more second threads are to selectively bypass one or more comparisons of results of operations performed by the first thread and the one or more second threads depending on whether an event trigger for the comparison has occurred a configurable number of times since a previous comparison of previously encoded values of the results. In some cases the comparison can be performed based on hashed (or encoded) values of the results of a current operation and one or more previous operations.

As per claim 1:
The prior arts or record Lowell taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “read back the first processed output from the data store and form at the check unit a first signature which is characteristic of the first processed output as read back from the data store; form at the check unit a second signature which is characteristic of the second processed output as output from a processing unit; compare the first and second signatures at the fault detection unit; and raise a fault signal if the first and second signatures do not match”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 19 and 20 include similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-18 and 21-22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Acharya  (US 2017/0083998 A1) teaches techniques for context switching. In one example, a graphics processing unit may be configured to generate one or more signatures for context information stored in on-chip memory of the graphics processing unit, determine whether the one or more signatures match any previously generated signatures for context information stored in one or more memories accessible by the graphics processing unit, store, to at least one of the one or more memories, any signature of the one or more signatures that is determined not to match any previously generated signature stored in at least one of the one or more memories, and store, to at least one of the one or 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112